Name: 83/654/EEC: Commission Decision of 8 December 1983 amending the Commission Decisions of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (north of England, north-west of England, south-west of England, Yorkshire and Humberside, Scotland, Wales and Northern Ireland) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-31

 Avis juridique important|31983D065483/654/EEC: Commission Decision of 8 December 1983 amending the Commission Decisions of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (north of England, north-west of England, south-west of England, Yorkshire and Humberside, Scotland, Wales and Northern Ireland) (Only the English text is authentic) Official Journal L 375 , 31/12/1983 P. 0001 - 0009*****COMMISSION DECISION of 8 December 1983 amending the Commission Decisions of 23 March 1983 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (north of England, north-west of England, south-west of England, Yorkshire and Humberside, Scotland, Wales and Northern Ireland) (Only the English text is authentic) (83/654/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2744/80 of 27 October 1980 establishing supplementary measures in favour of the United Kingdom (1), as amended by Regulation (EEC) No 624/83 of 15 March 1983 (2), Whereas, in accordance with Article 4 of the said Regulation (EEC) No 2744/80, the United Kingdom has submitted special programmes for the north of England, the north-west of England, the south-west of England, Yorkshire and Humberside, Scotland, Wales and Northern Ireland; Whereas, by Commission Decisions 83/151/EEC (3), 83/152/EEC (4), 83/153/EEC (5), 83/154/EEC (6), 83/155/EEC (7), 83/156/EEC (8) and 83/157/EEC (9) of 23 March 1983, financial assistance was granted to sub-programmes forming part of these special programmes; Whereas, in accordance with Article 6 (2) of the said Regulation, the United Kingdom has submitted a report on the progress made in carrying out the special programmes and the payments made with respect to them in the financial year ending on 31 March 1983; Whereas the appropriations available for commitment under the heading of the supplementary measures and the latest details submitted concerning the payments made by the United Kingdom authorities require an amendment of the said Decisions; Whereas the amount of the Community's financial assistance must accordingly be re-determined; Whereas, the details of this re-determined assistance are set out in this Decision; Whereas all the conditions set out in the said Regulation (EEC) No 2744/80 for granting financial assistance are met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee set up under Article 7 (1) of the said Regulation, HAS ADOPTED THIS DECISION: Article 1 Regarding the north of England: (a) The first paragraph of Article 1 of Commission Decision 83/151/EEC is hereby replaced by the following: 'Financial assistance of 92 552 000 ECU is hereby granted to the sub-programmes forming part of the special programme for the north of England which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex A to this Decision. Article 2 Regarding north-west England: (a) The first paragraph of Article 1 of Commission Decision 83/152/EEC is hereby replaced by the following: 'Financial assistance of 187 320 000 ECU is hereby granted to the sub-programmes forming part of the special programme for the north-west of England which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex B to this Decision. Article 3 Regarding south-west England: (a) The first paragraph of Article 1 of Commission Decision 83/153/EEC is hereby replaced by the following: 'Financial assistance of 27 609 000 ECU is hereby granted to the sub-programmes forming part of the special programme for the south-west of England which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex C to this Decision. Article 4 Regarding Yorkshire and Humberside: (a) The first paragraph of Article 1 of Commission Decision 83/154/EEC is hereby replaced by the following: 'Financial assistance of 142 369 000 ECU is hereby granted for the sub-programmes forming part of the special programme for Yorkshire and Humberside which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex D to this Decision. Article 5 Regarding Scotland: (a) The first paragraph of Article 1 of Commission Decision 83/155/EEC is hereby replaced by the following: 'Financial assistance of 163 589 000 ECU is hereby granted to the sub-programmes forming part of the special programme for Scotland which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex E to this Decision. Article 6 Regarding Wales: (a) The first paragraph of Article 1 of Commission Decision 83/156/EEC is hereby replaced by the following: 'Financial assistance of 129 455 000 ECU is hereby granted to the sub-programmes forming part of the special programme for Wales which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex F to this Decision. Article 7 Regarding Northern Ireland: (a) The first paragraph of Article 1 of Commission Decision 83/157/EEC is hereby replaced by the following: 'Financial assistance of 144 666 760 000 ECU is hereby granted to the sub-programmes forming part of the special programme for Northern Ireland which are set out in the Annex hereto.' (b) The Annex to the said Decision is hereby replaced by Annex G to this Decision. Article 8 This Decision is addressed to the United Kingdom. Done at Brussels, 8 December 1983. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 284, 29. 10. 1980, p. 4. (2) OJ No L 73, 19. 3. 1983, p. 6. (3) OJ No L 98, 16. 4. 1983, p. 18. (4) OJ No L 98, 16. 4. 1983, p. 20. (5) OJ No L 98, 16. 4. 1983, p. 22. (6) OJ No L 98, 16. 4. 1983, p. 24. (7) OJ No L 98, 16. 4. 1983, p. 26. (8) OJ No L 98, 16. 4. 1983, p. 28. (9) OJ No L 98, 16. 4. 1983, p. 30. ANNEX A SPECIAL PROGRAMME FOR THE NORTH OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 34 445 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 30 % // // 10 333 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 37 388 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 30 % // // 11 216 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 100 913 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 9 % // - EIB // 3 % // Spending authorities: Northumbrian Water Authority North-West Water Authority // // Grant decision: // 20 % // // 20 183 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 127 049 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 10 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % // // 50 820 000 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments. ANNEX B SPECIAL PROGRAMME FOR THE NORTH-WEST OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 94 854 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 30 % // // 28 456 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 38 773 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 30 % // // 11 632 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 165 303 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 5 % // - EIB // 9 % // Spending authorities: North-West Water Authority // // Grant decision: // 20 % // // 33 061 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 285 428 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % // // 114 171 000 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments. ANNEX C SPECIAL PROGRAMME FOR THE SOUTH-WEST OF ENGLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 36 869 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 30 % // // 11 061 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 3 462 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 30 % // // 1 039 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 33 753 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 12 % // - EIB // 26 % // Spending authorities: South-West Water Authority // // Grant decision: // 20 % // // 6 751 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 43 792 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 28 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 20 % // // 8 758 000 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments. ANNEX D SPECIAL PROGRAMME FOR YORKSHIRE AND HUMBERSIDE 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 47 946 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Department of Transport // // Grant decision: // 30 % // // 14 384 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 57 813 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 3 % // - EIB // - // Spending authorities: British Rail // // Grant decision: // 30 % // // 17 344 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 120 818 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 5 % // - EIB // 18 % // Spending authorities: Yorkshire Water Authority // // Grant decision: // 20 % // // 24 164 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 216 192 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % // // 86 477 000 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments. ANNEX E SPECIAL PROGRAMME FOR SCOTLAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 143 839 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 3 % // - EIB // - // Spending authorities: Scottish Development Department // // Grant decision: // 30 % // // 43 152 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 64 044 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 0,5 % // - EIB // - // Spending authorities: British Rail // // Grant decision: // 30 % // // 19 213 000 ECU // 3. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 253 060 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 3 % // - EIB // 27 % // Spending authorities: British Telecommunications // // Grant decision: // 40 % // // 101 224 000 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments. ANNEX F SPECIAL PROGRAMME FOR WALES 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 190 920 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Welsh Office // // Grant decision: // 30 % // // 57 276 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 13 501 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: British Rail // // Grant decision: // 30 % // // 4 050 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 64 390 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 6 % // - EIB // 15 % // Spending authorities: Welsh Water Authority // // Grant decision: // 20 % // // 12 878 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made and estimated by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 138 127 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 1 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % // // 55 251 000 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments. ANNEX G SPECIAL PROGRAMME FOR NORTHERN IRELAND 1.2 // 1. SUB-PROGRAMME: ROADS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 53 832 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 18 % // - EIB // - // Spending authorities: Department of the Environment (Northern Ireland) // // Grant decision: // 30 % // // 16 149 000 ECU // 2. SUB-PROGRAMME: RAILWAYS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 3 981 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Northern Ireland Railways // // Grant decision: // 40 % // // 1 592 000 ECU // 3. SUB-PROGRAMME: WATER AND SEWERAGE // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 47 946 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 17 % // - EIB // - // Spending authorities: Department of the Environment (Northern Ireland) // // Grant decision: // 20 % // // 9 589 000 ECU // 4. SUB-PROGRAMME: TELECOMMUNICATIONS // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 101 778 000 ECU // Other Community financial contributions granted (1): // // - ERDF // 7 % // - EIB // - // Spending authorities: British Telecommunications // // Grant decision: // 40 % // // 40 711 000 ECU // 5. SUB-PROGRAMME: HOUSING // // Payments made by the United Kingdom spending authorities from 1 April 1982 to 31 March 1983: // 294 083 000 ECU // Other Community financial contributions granted (1): // // - ERDF // - // - EIB // - // Spending authorities: Northern Ireland Housing Executive // // Grant decision: // 26,06 % // // 76 625 760 ECU (1) The figures shown are estimated for each sub-programme, based on projected expenditure on assisted projects and rates of Community support committed. There is no way of establishing a perfect relationship between these amounts which can relate to investments made, very often over a period of more than one year, and the annual United Kingdom special programme expenditures, even when these expenditures partly cover these investments.- ERDF 5 % - EIB 18 % SPENDING AUTHORITIES : YORKSHIRE WATER AUTHORITY // GRANT DECISION : 20 % // 24 164 000 ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 216 192 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % // 86 477 000 ECU ( 1 ) THE FIGURES SHOWN ARE ESTIMATED FOR EACH SUB-PROGRAMME, BASED ON PROJECTED EXPENDITURE ON ASSISTED PROJECTS AND RATES OF COMMUNITY SUPPORT COMMITTED . THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE, VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR, AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES PARTLY COVER THESE INVESTMENTS . ANNEX E SPECIAL PROGRAMME FOR SCOTLAND 1.21 . SUB-PROGRAMME : ROADS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 143 839 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 3 % - EIB - SPENDING AUTHORITIES : SCOTTISH DEVELOPMENT DEPARTMENT // GRANT DECISION : 30 % // 43 152 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 64 044 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 0,5 % - EIB - SPENDING AUTHORITIES : BRITISH RAIL // GRANT DECISION : 30 % // 19 213 000 ECU 3 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 253 060 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 3 % - EIB 27 % SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % // 101 224 000 ECU ( 1 ) THE FIGURES SHOWN ARE ESTIMATED FOR EACH SUB-PROGRAMME, BASED ON PROJECTED EXPENDITURE ON ASSISTED PROJECTS AND RATES OF COMMUNITY SUPPORT COMMITTED . THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE, VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR, AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES PARTLY COVER THESE INVESTMENTS . ANNEX F SPECIAL PROGRAMME FOR WALES 1.21 . SUB-PROGRAMME : ROADS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 190 920 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : WELSH OFFICE // GRANT DECISION : 30 % // 57 276 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 13 501 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : BRITISH RAIL // GRANT DECISION : 30 % // 4 050 000 ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 64 390 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 6 % - EIB 15 % SPENDING AUTHORITIES : WELSH WATER AUTHORITY // GRANT DECISION : 20 % // 12 878 000 ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE AND ESTIMATED BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 138 127 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 1 % - EIB - SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % // 55 251 000 ECU ( 1 ) THE FIGURES SHOWN ARE ESTIMATED FOR EACH SUB-PROGRAMME, BASED ON PROJECTED EXPENDITURE ON ASSISTED PROJECTS AND RATES OF COMMUNITY SUPPORT COMMITTED . THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE, VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR, AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES PARTLY COVER THESE INVESTMENTS . ANNEX G SPECIAL PROGRAMME FOR NORTHERN IRELAND 1.21 . SUB-PROGRAMME : ROADS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 53 832 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 18 % - EIB - SPENDING AUTHORITIES : DEPARTMENT OF THE ENVIRONMENT ( NORTHERN IRELAND ) // GRANT DECISION : 30 % // 16 149 000 ECU 2 . SUB-PROGRAMME : RAILWAYS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 3 981 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : NORTHERN IRELAND RAILWAYS // GRANT DECISION : 40 % // 1 592 000 ECU 3 . SUB-PROGRAMME : WATER AND SEWERAGE // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 47 946 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 17 % - EIB - SPENDING AUTHORITIES : DEPARTMENT OF THE ENVIRONMENT ( NORTHERN IRELAND ) // GRANT DECISION : 20 % // 9 589 000 ECU 4 . SUB-PROGRAMME : TELECOMMUNICATIONS // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 101 778 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF 7 % - EIB - SPENDING AUTHORITIES : BRITISH TELECOMMUNICATIONS // GRANT DECISION : 40 % // 40 711 000 ECU 5 . SUB-PROGRAMME : HOUSING // PAYMENTS MADE BY THE UNITED KINGDOM SPENDING AUTHORITIES FROM 1 APRIL 1982 TO 31 MARCH 1983 : 294 083 000 ECU OTHER COMMUNITY FINANCIAL CONTRIBUTIONS GRANTED ( 1 ): // - ERDF - - EIB - SPENDING AUTHORITIES : NORTHERN IRELAND HOUSING EXECUTIVE // GRANT DECISION : 26,06 % // 76 625 760 ECU ( 1 ) THE FIGURES SHOWN ARE ESTIMATED FOR EACH SUB-PROGRAMME, BASED ON PROJECTED EXPENDITURE ON ASSISTED PROJECTS AND RATES OF COMMUNITY SUPPORT COMMITTED . THERE IS NO WAY OF ESTABLISHING A PERFECT RELATIONSHIP BETWEEN THESE AMOUNTS WHICH CAN RELATE TO INVESTMENTS MADE, VERY OFTEN OVER A PERIOD OF MORE THAN ONE YEAR, AND THE ANNUAL UNITED KINGDOM SPECIAL PROGRAMME EXPENDITURES, EVEN WHEN THESE EXPENDITURES PARTLY COVER THESE INVESTMENTS .